People v Scarbrough (2022 NY Slip Op 07414)





People v Scarbrough


2022 NY Slip Op 07414


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND MONTOUR, JJ. (Filed Dec. 23, 2022.) 


MOTION NO. (711/18) KA 16-02262.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vLESTER SCARBROUGH, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.